Citation Nr: 0314495	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  00-16 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as due to exposure to herbicides.  

2.  Entitlement to an initial evaluation in excess of 40 
percent for dorsal kyphosis with exaggerated lordtic curve 
and favorable ankylosing spondylitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In December 1999 the RO granted the veteran's 
claim of service connection for dorsal kyphosis with 
exaggerated lordtic curve and favorable ankylosing 
spondylitis and assigned a 40 percent evaluation.  The 
veteran appealed the initial evaluation assigned.  The RO, in 
a September 2000 rating decision, denied the veteran's claim 
of entitlement to service connection for a skin disorder, 
claimed as due to exposure to herbicides.  


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002), modified VA's duty to 
notify and duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
Because neither the supplemental statement of the case (SSOC) 
nor any other documents from VA meets the specific notice 
requirements erected by the VCAA, the Board requests further 
development.  Quartucccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran contends that he has a skin disorder that is due 
to exposure to herbicides.  Service connection for diabetes 
mellitus type 2 secondary to herbicide exposure was granted 
in March 2002 on the basis of presumption.  Since the veteran 
has been presumed to have been exposed to herbicides a 
dermatological examination is necessary to determine whether 
he has a skin disorder that is due to exposure to herbicides.  
In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 
3.159(c)(4).  This includes the duty to obtain VA 
examinations, which provide an adequate basis upon which to 
determine entitlement to the benefit sought.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases, which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following: 

1.  Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
veteran should be notified of the 
evidence needed to substantiate his 
claims of entitlement to service 
connection for a skin disorder, claimed 
as due to exposure to a herbicides and 
entitlement to an initial evaluation in 
excess of 40 percent for dorsal kyphosis 
with exaggerated lordtic curve and 
favorable ankylosing spondylitis.  Also 
notify the veteran that VA will obtain 
records of Federal agencies, the veteran 
is responsible for submitting records of 
private health-care providers, unless he 
signs a release, which would authorize VA 
to obtain them.  

2.  The RO should afford the veteran a VA 
dermatological examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination and the examiner is asked 
to indicate in the examination report 
that the claims folder has been reviewed.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
should provide a complete rationale for 
all conclusions reached and opinions 
expressed.

3.  The examiner is requested to indicate 
whether the veteran currently has a skin 
disorder.  If the veteran has a current 
skin disorder the examiner is requested, 
if possible, to state the etiology of the 
veteran's current skin disorder.  The 
examiner is asked to render an opinion as 
to whether it is at least as likely as 
not that the veteran's current skin 
disorder was incurred in or aggravated by 
his service.  In addition, the examiner 
is requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran's current skin disorder 
was due to or the result of exposure to 
Agent Orange.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

5.  If the benefits sought on appeal are 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issues and 
afforded the appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that 
failure to report for a scheduled VA examination may have 
adverse consequences, including the possible denial of his 
claim.  See 38 C.F.R. § 3.655(b) (2002); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



